UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 8, 2011 YELLOW7, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) Commission File No.333-170578  61-155055 (I.R.S. Employer Identification Number) 104 Hardwicke Lane, Little Elm, Texas 75068 (Address of principal executive offices) (Zip Code) (972) 731-6720 ext 305 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Section 8—Other Events Item 8.01.Other Events. On July 8, 2011, the Registrant announced that its Board of Directors declared a four-for-one stock split of the issued Common Stock of the Registrant, to be effected in the form of a stock dividend.Stockholders of record at the close of business on July 22, 2011 will be issued four additional shares of Common Stock of the Registrant for each share of Common Stock of the Registrant owned on that date. Also, YELLOW7’s CEO, Jason Burgess, and COO, Jon Burgess, each agreed to retire 13,750,000 shares for a total of 27,500,000 shares back to treasury.For additional information regarding this announcement, refer to Exhibit 99.1 filed with this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits . (d)Exhibits Exhibit No.
